        Case 2:19-cv-01242-CCW Document 40 Filed 10/14/20 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


U.S. EQUAL EMPLOYMENT                      )
OPPORTUNITY COMMISSION,                    )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )      2:19cv19-1226
                                           )      Electronic Filing
CENTER ONE, LLC,                           )
                                           )
              Defendant.                   )


                                    ORDER OF COURT

       AND NOW, this 14th day of October, 2020, upon due consideration of defendant's

Motion to Dismiss Demetrius Ford's Complaint in Intervention and the record as developed in

conjunction therewith, IT IS ORDERED that [25] the motion be, and the same hereby is, denied

for the same reasons set forth in [36] the Memorandum Order of September 30, 2020.



                                                  s/David Stewart Cercone
                                                  David Stewart Cercone
                                                  Senior United States District Judge


cc:    Gregory A. Murray, Esquire
       Ronald L. Phillips, Esquire
       Emily E. Mahler, Esquire
       Morgan M. J. Randle, Esquire
       (Via CM/ECF Electronic Mail)
